1
2
3
4                                                                    JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MARCOS CERAS,                                Case No. 2:14-cv-09177-RGK-KES
12                Petitioner,
13          v.                                              JUDGMENT

14   G. J. JANDA, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Final Report and Recommendation
19   of the United States Magistrate Judge,
20         IT IS ADJUDGED that Grounds 1, 3, 4, and 6 of the Petition are dismissed as
21   procedurally barred, and Grounds 2 and 5 of the Petition are denied on the merits.
22
23   DATED: February 21, 2020
24
25                                            ____________________________________
                                              R. GARY KLAUSNER
26                                            UNITED STATES DISTRICT JUDGE
27
28
